DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 8, 2019 and March 11, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 13 is objected to because of the following informalities:  “sates” appears to be a misspelling on line 6.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-12, 15-16, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  EP3026995A1.
As to claim 11,  EP3026995A1 discloses a mounting head (1), as illustrated in Figures 1-16, wherein  a tool (suction nozzle 459) is configured to pick up a component by being supplied with positive pressure air (7P) or negative pressure air (7N) is detachably attached (see Figures 8-11), configured to be used for a mounting process in which the component  picked up by the tool (Component transfer device 4 picks up a component from component take-out section 34 of component supply device 3, moves the component to board K held at a fixed position and mounts the component on the board K  – see paragraph [0017])  is mounted on a circuit board (K) (printed circuit boards mounted with many components - see paragraph [0001-0002]), the mounting head comprising a first air passage (442) and a second air passage (443) through which air is capable of flowing; a first valve (switching valve which is not shown is provided for each nozzle holder 462 – see paragraph [0030]) is configured to switch air flowing through the first air passage between positive pressure and negative pressure; a second valve (switching valve 478 – see paragraph [0035])  configured to switch air flowing through the second air passage between positive pressure and negative pressure; a common air passage (453) configured to communicate with the tool, through which air to be supplied to the tool is capable of flowing; and a third valve (valve operating portion 47A is capable of being switched by engaging with a valve switching mechanism which is not shown – see paragraph [0035])  configured to selectively cause the first air passage or the second air passage to communicate with the common air passage.
With claim 12, the first valve selectively causes a positive pressure air supply source, being configured to supply positive pressure air, or a negative pressure air supply source, being configured to supply negative pressure air, to communicate with the first air passage to switch air flowing through the first air passage between positive pressure and negative pressure, and wherein the second valve selectively causes the positive pressure air supply source or the negative pressure air supply source to communicate with the second air passage to switch air flowing through the second air passage between positive pressure and negative pressure (see Figures 8-9).
With claim 15, in a state in which positive pressure and negative pressure of the air flowing through the first air passage and the second air passage are different from each other by switching of the 
With claim 16, the tool includes a suction nozzle (459) that is supplied with negative pressure air to suck the component.
With claim 18, a passage shutoff device configured to shut off air flow between the common air passage and the outside in a case where the tool is removed (atmosphere valve 62 blocks atmosphere supply passage 664 when off – see paragraph [0043]).
With claim 19,   EP3026995A1 discloses  a mounting head, as illustrated in Figures 1-16, to which a tool (suction nozzle 459) configured to pick up a component by being supplied with positive pressure air (7) or negative pressure air  (7N) is detachably attached (see Figures 8-11), configured to be used for a mounting process in which the component picked up by the tool (Component transfer device 4 picks up a component from component take-out section 34 of component supply device 3, moves the component to board K held at a fixed position and mounts the component on the board K  – see paragraph [0017]) is mounted on a circuit board (K) (printed circuit boards mounted with many components - see paragraph [0001-0002]), the mounting head comprising a first air passage (442) and a second air passage (443) through which air is capable of flowing;  a common air passage (453)configured to communicate with the tool, through which air to be supplied to the tool is capable of flowing; a third valve configured to selectively cause the first air passage or the second air passage to communicate with the common air passage (valve operating portion 47A is capable of being switched by engaging with a valve switching mechanism which is not shown – see paragraph [0035]) ; and a passage shutoff device configured to shut off air flow between the common air passage and the outside in a case where the tool is removed (atmosphere valve 62 blocks atmosphere supply passage 664 when off – see paragraph [0043]) .
Allowable Subject Matter
Claims 13-14,17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Yokoyama, Yonezawa, Inaba, Shirakawa, and Yamamoto are cited as being relevant art, because each prior art shows a mounting head configured to pick up a component.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A VU whose telephone number is (571)272-1961.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEPHEN A. VU
Primary Examiner
Art Unit 3652



/STEPHEN A VU/Primary Examiner, Art Unit 3652